Citation Nr: 0840179	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The veteran's skin disability is productive of objective 
complaints of localized irritation, burning, and itching; 
objectively, it is not shown to result in 20 percent of the 
entire body or 20 percent of exposed areas being affected, 
require systemic therapy, or cause a disfigurement of the 
head, face or neck. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PFB 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.118, Diagnostic Codes (DCs) 7800-7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability rating assigned for his skin 
disability. As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's disability is rated at 10 percent disabling 
pursuant to DCs 7800-7806.  In order to warrant a higher 
rating, the evidence must show:

*	disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or; with two or three 
characteristics of disfigurement (30 percent under DC 
7800); OR  
*	dermatitis or eczema covering 20 to 40 percent of the 
entire body; or 20 to 40 percent of exposed areas 
affected; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period (30 percent under DC 
7806).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for the 
veteran's PFB is not warranted for any period of the claim.  

First, disfigurement of the head, face, or neck has not been 
shown. Under Note (1) of DC 7800, the 8 characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are: (1) scar 5 or more in. (13 or more cm.) in 
length, (2) scar at least one-quarter in. (0.6 cm.) wide at 
widest part, (3) surface contour of scar elevated or 
depressed on palpation, (4) scar adherent to underlying 
tissue, (5) skin hypo-or hyper-pigmented in an area exceeding 
6 sq. in. (39 sq. cm.), (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. 
(39 sq. cm.), (7) underlying soft tissue missing in an area 
exceeding 6 sq. in. (39 sq. cm.), (8) skin indurated and 
inflexible in an area exceeding 6 sq. in. (39 sq. cm.).

Upon VA examination in September 2005, it was noted that 
there was no scarring or disfigurement involved with respect 
to the veteran's skin condition. An August 2005 private 
treatment record noted no facial asymmetry.  Further, at his 
December 2007 VA examination, the examiner noted that there 
was no scarring or disfigurement. Although he testified at 
his September 2008 BVA hearing that he had some facial scars 
above his beard line, the weight of the evidence does not 
support a higher rating for his skin disability under DC 
7800.

Next, the objective evidence must show dermatitis or eczema 
covering 20 to 40 percent of the entire body; or 20 to 40 
percent of exposed areas affected; or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period (30 percent under 
DC 7806).  

Upon VA examination in September 2005, it was noted that the 
veteran's skin condition covered 1.5 percent of his entire 
body and 12.5 percent of his exposed skin.  Further, at his 
February 2007 VA examination, the examiner indicated that the 
skin disability covered 0.75 percent of his entire body and 
5.75 percent of his exposed skin.  

Additionally, at the December 2007 VA examination, the 
veteran's skin disability covered 0.9 percent of his entire 
body and 6.9 percent of his exposed skin.  Although the 
evidence does not support an increased rating under DC 7806, 
based on percentage of skin covered by dermatitis or eczema, 
the Board will next evaluate whether an increased rating 
under DC 7806 is warranted based on systemic therapy.

Throughout the record, various VA outpatient treatment 
records, private treatment records, and VA examinations noted 
the use of prescription creams, ointments, topical solutions, 
and special shampoos, used by the veteran to treat his PFB. 
At the December 2007 VA examination, he further reported that 
he had tried oral prednisone in the past without relief.  

Most recently, his private treating physician indicated, in 
an August 2008 letter, that the veteran's care included the 
use of very regular shampooing with multiple medicated 
shampoos and very intermittent use of very mild steroid 
lotions.  Further, at his September 2008 BVA hearing, he 
testified that he had not been on anything systemic but 
rather used creams, shampoos, lotions and ointments. 

As there is no indication of dermatitis or eczema covering 20 
percent of the entire body; or covering 20 percent of exposed 
areas affected; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period, a rating in excess of 10 percent is not warranted for 
any portion of the rating period under DC 7806.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

The Board has additionally considered the written statements 
and testimony of the veteran and his wife, and the written 
statements of the veteran's daughter, friend and co-worker; 
that his disability is worse than that contemplated by the 
assigned ratings in effect.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran, his family, friend, and co-worker, are competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to them through 
their senses.  Layno, 6 Vet. App. at 470.  As lay persons, 
however, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges their belief that his symptoms are of 
such severity as to warrant a higher rating for his skin 
disability however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the veteran, his family, friend and co-
worker's assessment of the severity of his disability.

Additionally, the weight of evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

The evidence does not show that he had to be hospitalized due 
to PFB. Further, he testified at his September 2008 BVA 
hearing and it was reported in all three VA examinations, 
that he was working as a magistrate judge.  In fact, although 
he reported that he had missed work due to his skin 
condition, he indicated at the December 2007 VA examination 
that his condition only mildly affected his usual occupation 
in that he saw flakes of white skin on his black robe and he 
was constantly itching while in court.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's skin disability claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afford VA 
examinations in September 2005, February 2007, and December 
2007. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




ORDER

A rating in excess of 10 percent for PFB is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


